Citation Nr: 1012766	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  04-33 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
February 1968.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in August 2007 and May 2008.  This 
matter was originally on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.


FINDING OF FACT

The Veteran's PTSD and bipolar affective disorder are 
related to active service.


CONCLUSION OF LAW

PTSD and bipolar affective disorder were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  

Pursuant to the Board's August 2007 and May 2008 Remands, 
the Appeals Management Center (AMC) scheduled VA examination 
for the Veteran, requested Social Security Administration 
(SSA) records, and issued supplemental statements of the 
case (SSOCs).  Based on the foregoing actions, the Board 
finds that there has been compliance with the Board's August 
2007 and May 2008 Remands.  Stegall v. West, 11 Vet. App. 
268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  
Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  
Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  When a disease is first diagnosed after 
service, service connection can still be granted for that 
condition if the evidence shows it was incurred in service.  
38 C.F.R. § 3.303(d).  To prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
an in-service injury or disease and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f) (2009).  38 C.F.R. § 4.125(a) (2009) requires that 
diagnoses of mental disorders conform to the Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV).  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).

Personnel records reflect that the Veteran's principal duty 
was as a lineman.  In addition, the Veteran submitted a 
March 1968 General Orders document which indicates that he 
was awarded the Purple Heart for wounds received in 
connection with military operations against a hostile force 
in Vietnam on February 10, 1968.  

Service treatment records indicate that in September 1966, 
the Veteran presented and reported that he got in a fight 
that morning and that his nose was swollen and discolored.  
In April 1967, the Veteran was admitted to the hospital with 
the odor of alcohol on his breath.  He had been thrown from 
three flights of stairs.  

In January 1967, the Veteran was seen in mental health 
clinic as request by company psychiatrist.  In June 1967, 
the Veteran's commanding office issued a report for 
psychiatric examination.  It was noted that the Veteran was 
issued an Article 15 in April 1967, that his conduct and 
efficiency had dropped to a low standard, and that during 
off-duty hours, the Veteran had a tendency to drink alcohol 
excessively and get into fights.  It was also noted that he 
got along well until things were not going exactly the way 
he wanted, and then he was most difficult and refused to 
cooperate.  It was also noted that the Veteran had been 
reduced in rank, given extra duty, restricted, and fined.  
The Commander's estimate of the Veteran's potential for 
retention in the service noted, "Considering [the Veteran's] 
present attitude and performance of duty, his potential for 
retention is very poor.

On the Report of Medical Examination for discharge in 
January 1968, the Veteran's psychiatric health was evaluated 
as normal. On the Report of Medical History completed by the 
Veteran in connection with his discharge examination, the 
Veteran admitted to frequent trouble sleeping, depression 
and excessive worry, loss of memory or amnesia, nervous 
trouble, excessive drinking habit, and periods of 
unconsciousness. 

The Veteran filed his original application for compensation 
in May 1969 for a neuropsychiatric condition claimed to have 
started in Vietnam in September 1967.  In May 1969, the 
Veteran was admitted to hospital with the chief complaint 
that he could not get along with people.  It was noted that 
the most recent event prompting the hospital admission, 
which was voluntary, was a state of rage presumably prompted 
by alcohol intake in which he struck his wife and three-year 
old stepdaughter.  It was also noted that evidently the 
Veteran agreed to go to the hospital voluntarily for 
evaluation rather than be placed in jail on a threatened 
warrant.  Psychological evaluation gave the impression of an 
antisocial personality.  The final diagnosis was immature 
personality.

In a July 1969 rating decision, service connection for the 
Veteran's "nervous condition" was denied on the basis that a 
diagnosis of "immature personality" was a constitutional or 
developmental abnormality and not a disability under the 
law.

In October 1978, the Veteran submitted a claim for emotional 
problems and an alcohol problem.  The Veteran reported that 
while in Vietnam, he received numerous treatments for his 
nerves and alcohol.  In December 1978, the Veteran was 
advised that in order to reopen his claim for service 
connection for his nerves, he had to provide new and 
material evidence tending to establish that his nervous 
condition was incurred in or aggravated by service.  

Post-service medical evidence submitted prior to the 
Veteran's latest request to reopen his claim for service 
connection for a mental disorder in June 2002 included 
diagnoses of adjustment reaction of adult life with 
depressive features and passive aggressive personality, 
cyclothymic personality, explosive personality, chronic 
alcoholism, depression, manic depressive disorder, and 
bipolar disorder.   

After his request to reopen in June 2002, the Veteran 
submitted medical evidence including diagnoses of alcohol 
abuse in remission, bipolar disorder, PTSD, and 
schizoaffective disorder. 

A May 2003 VA examination report indicates that the Veteran 
reported that he was a poor student, that he was expelled 
from high school because of low grades and that he was 
rebellious during school, frequently getting into fights and 
being arrested on several occasions for fighting.  The 
Veteran reported that he tore up his parent's house on one 
occasional and did not know why he did it.

He also reported that he served in Vietnam for approximately 
one year from 1967 to 1968, that he was often drunk and 
unruly, and that on one occasion when he had gotten drunk, 
the commanding officer had the MPs pick him up and handcuff 
him to a military safe.  While he was handcuffed to the 
safe, the compound received incoming mortars and rockets.  
The Veteran reported that the SPEC 4 who had the keys to the 
handcuffs left him and that the Veteran had only a mattress 
to cover himself.  The Veteran also reported that he had a 
lieutenant fall back on top of him after being struck by 
shrapnel from mortar.  The Veteran also reported that 
another soldier "took a shell" for him, and that the soldier 
saved the Veteran's life but died doing so.  The Veteran 
reported that other than these events, he was not involved 
in any other stressful combat situations.

The Veteran complained of problems with nightmares about 
combat experiences two to three times per week and related a 
long history of impulsive, unpredictable, and inappropriate 
behavior, including multiple fights and problems with 
alcohol and alcohol-related arrest.  The Veteran also 
acknowledged a long history of alcohol abuse and dependence.

After mental health examination, the examiner, Dr. J.E.E., 
Clinical Psychologist, diagnosed bipolar disorder, alcohol 
abuse and dependence, and personality disorder, not 
otherwise specified, with antisocial, narcissistic, and 
borderline features.  Dr. J.E.E. noted that the Veteran had 
a history of behavioral problems, alcohol abuse, and 
fighting that preceded his service in the military and that 
he had had a history of similar problems since his discharge 
from the military.  Dr. J.E.E. stated that the Veteran's 
essential problems appeared to be the bipolar disorder 
characterized by fluctuating mood, impulsiveness, 
circumstantiality, and increased rate of speech.  Dr. J.E.E. 
stated that the Veteran also had an ongoing history of 
significant alcohol abuse with resulting legal problems.  
Dr. J.E.E. stated, "While the Veteran does cite some Vietnam 
combat trauma, his ongoing use of alcohol precludes 
diagnosing him with PTSD at this point in time.  In 
addition, the Veteran's Outpatient Mental Hygiene Clinic 
records consistently provide a diagnosis of bipolar disorder 
and, on one occasion, has the Veteran diagnosed with PTSD.  

In November 2007, the Veteran underwent an additional VA 
examination.  After psychiatric examination, the VA 
examiner, Dr. D.E.B., diagnosed bipolar I disorder, most 
recent episode depressed; alcohol dependence in sustained 
full remission, and personality disorder not otherwise 
specified.  With respect to PTSD, Dr. D.E.B. noted that the 
Veteran's symptoms included persistent re-experiencing the 
traumatic event by recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions; he displayed persistence avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness with markedly diminished interest or 
participation in significant activities, sense of a 
foreshortened future, and displayed persistent symptoms of 
increased arousal such as irritability, outbursts of anger, 
and hypervigilance.  Dr. D.E.B. noted that the Veteran 
experienced symptoms of PTSD from a few times a month to 
daily and that the Veteran reported being on guard and 
watchful, being irritable, and having angry outbursts on a 
daily basis.

Dr. D.E.B. opined that the Veteran did not meet the 
diagnostic criteria for PTSD.  He noted that during the 
examination, the Veteran presented as very depressed with 
recurrent, frequent suicidal ideation.  When asked to 
identify when his depression began, the Veteran attributed 
it to his being discharged from the Army after being deemed 
unsuitable to service (in all likelihood, due to his severe 
alcohol abuse and subsequent interpersonal conflict 
associated with bouts of intoxication).  Dr. D.E.B. noted 
that the Veteran reported that he was picked up by Military 
Police on at least ten occasions following binge drinking 
episodes, and held in a makeshift cell overnight until his 
commanding officer would pick him up the next day.  He 
described a particular event that was traumatic for him in 
the Army when he was handcuffed to a safe following one of 
his drinking episodes.  The building he was in was mortared, 
and he feared for his safety.  He was unable to flee for 
safety and go underground, and used a nearby mattress for 
protection.  Dr. D.E.B. stated that he did not feel that the 
in-service traumatic event described by the Veteran met 
criterion A as defined by the DSM-IV and that he did not 
feel that the Veteran met criteria B, C, or D of the DSM-IV 
definition of PTSD.  

Dr. D.E.B. noted that he concurred with the May 2003 VA 
examiner as well as the Veteran's therapist that his current 
psychiatric condition and personality features predated his 
military service and, therefore, could not be considered 
service connected.  

In November 2009, the Board submitted the case for a medical 
expert opinion.  An opinion by Dr. R.A.C., Chief of 
Psychiatry, was received in December 2009.  Dr. R.A.C. 
opined that there was clear evidence that the Veteran had 
two mental health conditions which existed prior to service, 
mood swings and bipolar disorder.  Dr. R.A.C. noted that the 
Veteran had a history of "mood swings" since childhood and 
bipolar disorder since the age of 18 years old, which was 
prior to service.  Dr. R.A.C. noted that the Veteran was 
initially diagnosed as having cyclothymic personality 
disorder and then appropriately diagnosed as having manic 
depressive illness.  He also noted that the Veteran had a 
problem with alcoholism and getting into fights prior to 
service.  

Dr. R.A.C. also opined that it was quite clear that the 
Veteran had a significant worsening problem with alcohol, 
irritability, and mood swings during military service.  Dr. 
R.A.C. noted that the Veteran was not treated for manic 
depressive illness while on active duty but it was clear 
that he habitually drank to excess and got into fights.  Dr. 
R.A.C. opined that it was more likely than not that his 
bipolar affective disorder was exacerbated by his military 
service and that he drank alcohol to "self-medicate" his 
bipolar illness.  Dr. R.A.C. noted that this did not prevent 
the Veteran's continually having irritability and getting 
into fights and that the culmination of his aggressive and 
agitated behavior was his being handcuffed to a military 
safe on February 10, 1968 and the subsequent incoming mortar 
attack and his development PTSD.  Dr. R.A.C. noted that the 
Veteran began having treatment for bipolar disorder by VA in 
1976 and that he had been maintained on a mood stabilizer 
between 1976 and 1983 with an increase in dosage between 
1984 and 2001.  Dr. R.A.C. noted that he was followed by a 
psychiatrist, Dr. R.P., who diagnosed the Veteran as having 
bipolar disorder with predominantly recurrent episodes of 
major depression.  Dr. R.A.C. stated that it was clear that 
the Veteran had bipolar disorder before, during, and after 
his military experience, and that his aggression and 
agitation during military service worsened and were more 
likely than not due to bipolar disorder exacerbated by 
military service.  An entry in his medical records from 
January 2006 stated that the Veteran had ongoing episodes of 
irritability and he was given treatment in the Republic of 
Vietnam that was negative toward him by his CO, which on one 
occasion exposed the Veteran in a helpless fashion to mortar 
fire.  The Veteran stated he later knocked out the CO who 
was sitting in the officers' latrine from behind and could 
not be directly implicated but was shipped out of the 
Republic of Vietnam with a general under honorable 
discharge.

Dr. R.A.C. also noted that the Veteran had repeatedly and 
consistently described a traumatic incident which occurred 
on active duty on February 10, 1968 while in Vietnam.  The 
Veteran had gotten drunk and the commanding officer had the 
MPs pick the Veteran up and handcuff him to a military safe.  
While the Veteran was handcuffed to the safe, the compound 
received an incoming attack of mortars and rockets.  The 
Veteran states that the SPEC-4 who had the keys to his 
handcuffs left him, and that the Veteran had only a mattress 
to cover himself from the mortar attack.  Dr. R.A.C. noted 
that the Veteran was exposed in a helpless fashion to mortar 
fire and that people were falling around him, which 
fulfilled criterion A in the DSM-IV-TR for PTSD, being 
confronted with an event that involved threatened death or 
serious injury and that the Veteran's response involved 
intense fear and helplessness.  

Dr. R.A.C. noted the opinion of the May 2003 VA examiner, 
J.E.E., PhD, and the notation that the Veteran fulfilled 
criterion A and B for PTSD, recurrent recollections of his 
traumatic event, being under attack by mortar fire while 
being helplessly restrained and, in addition to recurrent 
intrusive distressing recollections, he had recurrent 
traumatic nightmares of the event.  Dr. R.A.C. noted that at 
that time there was no report of the Veteran's fulfilling 
criterion C or D for PTSD although the Veteran had a feeling 
of detachment from others and difficulty with sleep and 
concentrating.  Dr. R.A.C. stated that the May 2003 VA 
examination reached a totally erroneous conclusion based on 
its findings.  He noted that J.E.E. concluded, "the ongoing 
use of alcohol precluded diagnosing the Veteran with PTSD at 
that point in time."  Dr. R.A.C. stated that having alcohol 
dependence does not preclude diagnosing a Veteran with PTSD.

Dr. R.A.C. noted that entries in the Veteran's medical 
records dated May 7, 2004, indicate that he continued to 
have recurrent traumatic nightmares and flashbacks of his 
Vietnam incident of being exposed to mortar fire while 
helpless with a diagnosis of rule out PTSD.  Dr. R.A.C. 
noted that the Veteran had another VA examination in April 
2005 which was a totally inadequate evaluation, that there 
was no questioning for fulfilling criteria for PTSD and the 
conclusion was that the Veteran had mood disorder, NOS and 
alcohol dependence, although the Veteran had been diagnosed 
with bipolar disorder and treated with mood stabilizer from 
1976 until the time of that evaluation.  

Dr. R.A.C. noted that the Veteran had another VA examination 
by D.E.B., PhD in November 2007 and that the Veteran 
answered positively and fulfilled all of the A, B, C, and D 
criteria for PTSD.  Dr. R.A.C. noted that the Veteran 
fulfilled criterion A of having been in a traumatic event in 
Vietnam in which he was threatened with death or serious 
injury, and he responded to the mortar attack with fear and 
helplessness.  He fulfilled criterion B, persistent re-
experiencing of the traumatic event.  The Veteran stated 
that he had recurrent and intrusive distressing 
recollections of the event including images, thoughts or 
perceptions, as well as distressing nightmares and 
flashbacks.  He fulfilled criterion C, persistent avoidance 
of stimuli associated with the trauma and numbing of general 
responsiveness.  The Veteran said that he had markedly 
diminished interest or participation in significant 
activities, and a sense of a foreshortened future and that 
he also had a feeling of detachment from others and 
emotional numbing.  Finally, he fulfilled criterion D, 
persistent symptoms of increased arousal and said that he 
had irritability or outbursts of anger, hypervigilance, and 
difficulty with concentration and falling or staying asleep. 

Dr. R.A.C. noted that in spite of the fact that Dr. D.E.B. 
documented that the Veteran fulfilled the A, B., C and D 
criteria for PTSD, he stated that he did not feel that the 
in-service traumatic event described by the Veteran met 
criterion A as defined by the DSM-IV and that he did not 
feel that the Veteran met criteria B, C, or D of the DSM-IV 
definition of PTSD.  Dr. R.A.C. noted that this was a 
totally erroneous conclusion based on the facts that this 
examiner documented.  Dr. R.A.C. noted, that the Veteran 
had, in fact, met all criteria for PTSD and that it was more 
likely than not that he had this mental disorder.

Dr. R.A.C stated that Dr. D.E.B. noted that he concurred 
with Dr. J.E.E. as well as the Veteran's therapist that the 
Veteran's current psychiatric condition and personality 
features predated his military service and, therefore, could 
not be considered service connect.  Dr. R.A.C. stated that 
the Veteran's bipolar disorder and alcoholism did predate 
his military service and that it was more likely than not 
that these two conditions were aggravated by his military 
service.  However, the Veteran's PTSD was more likely than 
not incurred in active military service.  

Dr. R.A.C. concluded that it was his opinion that the 
Veteran had been done a disservice by previous VA examiners, 
that he had manic depressive or bipolar disorder and 
alcoholism prior to military service and more likely than 
not his military service aggravated these conditions.  Dr. 
R.A.C. noted that the Veteran fulfills the A, B, C and D 
criteria for PTSD yet has been denied a diagnosis for this 
disorder which more likely than not is a current acquired 
psychiatric disorder for the Veteran which is related to his 
active duty service in Vietnam.

With respect to the claim for service connection for PTSD, 
the Board finds that the record clearly shows that the 
Veteran engaged in combat with the enemy while in Vietnam.  
He is the recipient of a Purple Heart, and service treatment 
records indicate that on February 10, 1968, the Veteran 
received one small laceration of left arm from fragment 
during mortar attack.  Thus, his lay statements about his 
in-service stressful event of being handcuffed to a military 
safe with only a mattress for cover while under enemy fire 
are accepted as credible.  38 C.F.R. § 3.304(f).

Thus, the remaining questions are whether there is medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a) and whether there is a competent medical nexus 
between current PTSD symptoms and the in-service stressor.  
The Board notes that there is a difference of opinion among 
the medical professionals.  In deciding whether the Veteran 
has a diagnosis of PTSD, and whether it is based on the in-
service stressful event of being handcuffed to a military 
safe during a mortar attack, it is the responsibility of the 
Board to weigh the evidence and decide where to give credit 
and where to withhold the same and, in so doing, accept 
certain medical opinions over others.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge. At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.

In this regard, as noted above, Dr. J.E.E. stated, "While 
the Veteran does cite some Vietnam combat trauma, his 
ongoing use of alcohol precludes diagnosing him with PTSD at 
this point in time."  Also as noted above, Dr. D.E.B. opined 
that the Veteran did not meet the diagnostic criteria for 
PTSD but did indicate persistent re-experiencing the 
traumatic event by recurrent and intrusive distressing 
recollections of the event, including images, thoughts, or 
perceptions; he displayed persistence avoidance of stimuli 
associated with the trauma and numbing of general 
responsiveness with markedly diminished interest or 
participation in significant activities, sense of a 
foreshortened future, and displayed persistent symptoms of 
increased arousal such as irritability, outbursts of anger, 
and hypervigilance.  Dr. D.E.B. noted that the Veteran 
experienced symptoms of PTSD from a few times a month to 
daily and that the Veteran reported being on guard and 
watchful, being irritable, and having angry outbursts on a 
daily basis.  However, Dr. D.E.B. stated that he did not 
feel that the in-service traumatic event described by the 
Veteran met criterion A as defined by the DSM-IV and that he 
did not feel that the Veteran met criteria B, C, or D of the 
DSM-IV definition of PTSD.  

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a bare conclusion, even one reached 
by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998). In addition, a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999). 
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995).  In sum, the weight to be accorded the various items 
of medical evidence in this case must be determined by the 
quality of the evidence and not necessarily by its quantity 
or source.

The Board finds that with respect to whether the Veteran 
meets the DSM-IV criteria for PTSD, both Dr. J.E.E. and Dr. 
D.E.B. provide less than competent opinions.  Dr. J.E.E. 
provides essentially no opinion with respect to a diagnosis 
of PTSD and Dr. D.E.B.'s opinion is internally inconsistent 
as pointed out by Dr. R.A.C. 

In contrast, Dr. R.A.C. opined that the Veteran meets the 
DSM-IV criteria for PTSD, points out the errors in Dr. 
J.E.E.'s and Dr. D.E.B.'s opinions, and provides a detailed 
and thorough explanation.  Thus, the Board finds that Dr. 
R.A.C.'s reasoned medical opinion that the Veteran meets the 
DSM-IV PTSD criteria is accordingly more probative than the 
opinions of either Dr. J.E.E. or Dr. D.E.B.  

Further, Dr. R.A.C. determined that the Veteran met the DSM-
IV criteria based on the Veteran's claimed in-service 
stressor.  Thus, with respect to the issue of entitlement to 
service connection for PTSD, the Board finds that there is 
competent medical evidence diagnosing PTSD in accordance 
with 38 C.F.R. § 4.125(a); a link, established by competent 
medical evidence, between current PTSD symptoms and an in-
service stressor; and credible lay testimony establishing 
the occurrence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Accordingly, service connection for PTSD 
is granted. 

With respect to the diagnosis of bipolar disorder, a Veteran 
is considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, 
except where clear and unmistakable evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. §§ 1111.  Thus, Veterans are presumed to have 
entered service in sound condition as to their health.  This 
presumption attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1).

The Veteran's service treatment records indicate that on the 
pre-induction Report of Medical Examination in April 1966, 
there is no indication that the Veteran's psychiatric health 
was abnormal.  The summary of defects and diagnoses listed 
"none."  On the Report of Medical History completed by the 
Veteran in connection with his pre-induction examination, 
the Veteran admitted to depression and excessive worry. 

The Board concludes, accordingly, that the presumption of 
soundness at entrance attaches with respect to the Veteran's 
psychiatric health.

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

In this case, all three VA examiners, Dr. J.E.E., Dr. 
D.E.B., and Dr. R.A.C., agreed that the Veteran's bipolar 
disorder existed prior to service.  Dr. R.A.C. opined that 
there was clear evidence that the Veteran had two mental 
health conditions which existed prior to service, mood 
swings and bipolar disorder.  

However, there is no clear and unmistakable evidence that 
the bipolar disorder was not aggravated in service.  In 
fact, Dr. R.A.C. specifically noted that it was quite clear 
that the Veteran had a significant worsening problem with 
alcohol, irritability, and mood swings during military 
service and opined that it was more likely than not that his 
bipolar affective disorder was exacerbated by his military 
service and that he drank alcohol to "self-medicate" his 
bipolar illness.  

As the record is absent clear and unmistakable evidence that 
the Veteran's bipolar disorder, which preexisted service, 
was not aggravated by service, entitlement to service 
connection for bipolar disorder is warranted.


ORDER

Entitlement to service connection for PTSD and bipolar 
disorder is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


